 


109 HR 1649 IH: To amend title XIX of the Social Security Act to require staff working with developmentally disabled individuals to call emergency services in the event of a life-threatening situation.
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1649 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Holt (for himself, Mr. Smith of New Jersey, Mr. Payne, Mr. Saxton, Mr. Owens, Mr. Andrews, Mr. Towns, Mr. Menendez, Mr. Jefferson, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to require staff working with developmentally disabled individuals to call emergency services in the event of a life-threatening situation. 
 
 
1.Requirement of Staff Working with Developmentally Disabled Persons to Call Emergency Services in the Event of a Life-Threatening Situation 
(a)RequirementSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended— 
(1)in paragraph (66), by striking and at the end; 
(2)in paragraph (67), by striking the period at the end and inserting ; and; and 
(3)by inserting after paragraph (67) the following new paragraph: 
 
(68)provide, in accordance with regulations of the Secretary, that direct care staff providing health-related services to a person with a developmental disability or traumatic brain injury are required to call the 911 emergency telephone service or equivalent emergency management service for assistance in the event of a life-threatening emergency to such person and to report such call to the appropriate State agency or department.. 
(b)Effective DateThe amendments made by subsection (a) take effect on January 1, 2006. 
 
